Case: 17-11940   Date Filed: 02/19/2020   Page: 1 of 8


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-11940
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 1:16-cv-03917-RWS-CMS



WASEEM DAKER,

                                                             Plaintiff-Appellant,

                                    versus

CATHELENE TINA ROBINSON,
Clerk,
EMMA LUCIER,
Deputy Clerk,
R. WARE,
Deputy Clerk, Fulton County Superior Court,
GAIL S. TUSAN,
Chief Judge,
WENDY L. SHOOB,
Deputy, Chief Judge, et al.,

                                                          Defendants-Appellees.
              Case: 17-11940     Date Filed: 02/19/2020   Page: 2 of 8


                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________
                                (February 19, 2020)

Before ROSENBAUM, LAGOA, and HULL, Circuit Judges.

PER CURIAM:

      Waseem Daker is “a Georgia prisoner serving a life sentence for murder” and

a “serial litigant who has clogged the federal courts with frivolous litigation” by

“submit[ting] over a thousand pro se filings in over a hundred actions and appeals in

at least nine different federal courts.” Daker v. Comm’r, Ga. Dep’t of Corr., 820
F.3d 1278, 1281 (11th Cir. 2016) (“Daker v. Commissioner”). In this action, Daker

appeals the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 civil-rights

complaint, filed in September 2016, alleging claims against various state-court

judges and clerks for mishandling many of his state cases, including a petition to

compel state prison officials to use sanitized and properly maintained clippers when

shaving prisoners.     Daker requested permission to proceed in forma pauperis

(“IFP”). The district court denied that request and dismissed Daker’s complaint




                                          2
                Case: 17-11940       Date Filed: 02/19/2020       Page: 3 of 8


under the “three-strikes” provision of the Prison Litigation Reform Act (“PLRA”),

28 U.S.C. § 1915(g). 1

       On appeal, Daker contends that the district court erred in determining he had

at least three strikes under the PLRA. He also argues that the “three-strikes”

provision is unconstitutional because it violates the First Amendment’s “breathing

space” principle and a prisoner’s rights to equal protection and access the courts.

After careful review, we affirm.

                                               I.

       We review de novo interpretations of § 1915, including the determination of

whether a previous lawsuit counts as a strike. Daker v. Commissioner, 820 F.3d at

1283. Section 1915(g) reads,

       In no event shall a prisoner bring a civil action or appeal a judgment in
       a civil action or proceeding under this section if the prisoner has, on 3
       or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state
       a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       In Daker v. Commissioner, we explained that, under § 1915(g), the “only

grounds that can render a dismissal a strike” are the three grounds enumerated in the

       1
         Alternatively, the district court dismissed the case because it concluded that Daker was
not actually indigent. Because we affirm the district court on the three-strikes bar, we need not
address the district court’s alternative holding.

                                               3
              Case: 17-11940     Date Filed: 02/19/2020   Page: 4 of 8


statute: that it was “frivolous,” “malicious,” or “fails to state a claim upon which

relief may be granted.” 820 F.3d at 1283–84 (emphasis in original). Therefore,

dismissals for lack of jurisdiction or want of prosecution, without more, cannot count

as strikes. Id. at 1284. Instead, to count as a strike, the dismissing court must make

“some express statement” to the effect that the dismissal was based on one of the

three enumerated grounds. Id. We further explained that “[a] dismissal for want of

prosecution, even after the denial of a petition to proceed [IFP on appeal] on the

grounds of frivolousness, cannot be a strike” because IFP petitions are decided by a

single judge, and a single judge may not dismiss an appeal. Id. at 1285.

      Here, the district court did not err by dismissing Daker’s complaint on the

ground that he had “at least” three strikes under § 1915(g). Of the cases listed by

the district court, we have held that two of them—Daker v. Warden, No. 15-13148

(11th Cir. May 26, 2016), and Daker v. Mokwa, No. 2:14-CV-395, docs. 2, 5 (C.D.

Cal. Mar. 19, 2014)—constitute strikes. Daker v. Keaton, 787 F. App’x. 630, 633

(11th Cir. 2019) (holding that Daker v. Warden and Daker v. Mokwa count as

strikes); Daker v. Head, 730 F. App’x 765, 767 (11th Cir. 2018) (holding that Daker

v. Mokwa counts as a strike). In addition, Daker had at least two other strikes under

§ 1915(g) before he filed this case in September 2016. See Daker v. Jackson, 942
F.3d 1252, 1256–57 (11th Cir. 2019) (holding that Daker v. NBC, No. 15-330 (2d

Cir. May 22, 2015), counted as a strike); Daker v. Warren, 779 F. App’x 654, 657


                                          4
               Case: 17-11940     Date Filed: 02/19/2020    Page: 5 of 8


(11th Cir. 2019) (holding that Daker v. Warren, No. 13-11630 (11th Cir. Mar. 4,

2014), counted as a strike).

      Because these cases establish that Daker had at least three strikes under

§ 1915(g) before filing this lawsuit, he was ineligible to proceed IFP without a

showing of “imminent danger of serious physical injury.” 28 U.S.C. 1915(g). Daker

does not address the “imminent danger” requirement on appeal, however, so any

challenge to that issue has been abandoned. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (“[I]ssues not briefed on appeal by a pro se litigant are deemed

abandoned.” (citations omitted)).

      In any case, we agree with the district court that Daker failed to allege

imminent danger of serious physical injury. In the district court, Daker contended

that he met the imminent danger requirement because Georgia Department of

Corrections officials “forcibly shaved Plaintiff with unsanitized clippers on several

occasions,” “cutting him” and burning him in the process, on another occasion

“twice banged his head against the wall,” and “as a result, Plaintiff is still at risk of

use of force and infection with HIV, Hepatitis, and other infectious diseases.”

However, past harm is insufficient to meet the imminent-danger requirement.

Medberry v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999). And Daker’s allegations

of future harm arising from the use of unsanitized clippers are both too speculative

to meet the imminent danger standard and too attenuated from the crux of the


                                           5
                Case: 17-11940       Date Filed: 02/19/2020       Page: 6 of 8


complaint—that state actors mishandled his state cases. See Pettus v. Morgenthau,

554 F.3d 293, 297 (2d Cir. 2009) (“[T]he statute requires that the prisoner’s

complaint seek to redress an imminent danger of serious physical injury and that this

danger must be fairly traceable to a violation of law alleged in the complaint.”).

       Because we conclude that Daker had at least three strikes under § 1915(g) and

did not plausibly allege imminent danger of serious physical injury, we affirm the

sua sponte dismissal of Daker’s complaint. 2

                                              II.

       Daker next raises an array of constitutional challenges to § 1915(g), both on

its face and as applied to him. Although he acknowledges that our decision in Rivera

v. Allin, 144 F.3d 719, 723 (11th Cir. 1998), abrogated in part on other grounds

Jones v. Bock, 549 U.S. 199, 215 (2007), rejected several constitutional challenges

to § 1915(g), he asserts that Rivera did not resolve his argument that the three-strikes

provision violates the First Amendment’s “breathing space” principle, nor, in

Daker’s view, did Rivera foreclose his as-applied challenges to § 1915(g).

Alternatively, he contends that Rivera conflicts with Cofield v. Alabama Public

Service Commission, 936 F.2d 512, 517–19 (11th Cir. 1991), which he says controls



       2
         Daker also contends that the district court wrongly concluded that his objections to the
magistrate judge’s report and recommendation were untimely. Because, reviewing de novo, we
conclude that the complaint was properly dismissed under the three-strikes provision, we need not
address whether the district court erred in this regard.

                                               6
                 Case: 17-11940       Date Filed: 02/19/2020        Page: 7 of 8


over Rivera. Finally, he argues that the three-strikes provision as applied to him

violates the First Amendment and his rights to equal protection and access to the

courts.3

       The constitutionality of a statute is a question of law subject to de novo review.

Ranch House, Inc. v. Amerson, 238 F.3d 1273, 1277 (11th Cir. 2001). Under the

prior-panel-precedent rule, a prior panel’s holding is binding on all subsequent

panels unless and until it is overruled or undermined to the point of abrogation by

the Supreme Court or by this Court sitting en banc. United States v. Archer, 531
F.3d 1347, 1352 (11th Cir. 2008).

       We recently rejected each of Daker’s arguments in another of his appeals. See

Daker v. Jackson, 942 F.3d at 1258. First, we held that Rivera foreclosed Daker’s

challenge to § 1915(g) based on access-to-the-courts or equal-protection concerns.

Id. Second, we concluded that “[b]ecause there is no First Amendment right to

access the courts for free, it follows that there is also no First Amendment right to

speak in the courts for free and the ‘breathing space’ principle is inapplicable.” Id.

Third, we found that Daker’s argument that Cofield controlled over Rivera was



       3
          Daker raises due-process concerns with respect to three specific prior cases and their use
as strikes. We need not and do not address these concerns because we have not relied on these
cases in concluding that Daker had three strikes. Plus, we note that Daker v. Commissioner appears
to resolve Daker’s concerns by stating that later courts may not characterize a prior dismissal as a
strike unless “the dismissing court made some express statement” to the effect that the dismissal
was based on one of the three enumerated grounds in § 1915(g). 820 F.3d at 1284.

                                                 7
                Case: 17-11940        Date Filed: 02/19/2020       Page: 8 of 8


“without merit,” explaining that “Cofield is inapplicable because it did not involve

the PLRA or the three-strikes provision.”4 Id. at 1258 n.6.

       AFFIRMED.




       4
         Daker also relies on other cases involving filing injunctions imposed by courts. But those
cases do not apply here because they did not involve the PLRA or the three-strikes provision.

                                                8